DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
Claims 1, 2 and 4-14 are pending as amended on 7/12/2021. Claims 5, 6 and 14 stand withdrawn from consideration.
All claims are identical to claims in the application prior to the entry of the submission under 37 CFR 1.114, and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 7-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Laufer et al (EP 2803660, English language equivalent US 2016/0096951 cited herein) in view of McKeen (Film Properties of Plastics and Elastomers, 3rd Edition, William Andrew Publishing, 2012, Chapters 3, 4 and 6, pp 57-80 and 91-123). The reasons for rejection are the same as previously set forth in the action mailed 1/13/2021 (and as maintained in the action mailed 8/20/21).

Claims 1, 2, 4 and 7-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (EP 2262000) in view of Laufer et al (EP 2803660, English language equivalent US 2016/0096951 cited herein). The reasons for rejection are the same as previously set forth in the action mailed 1/13/2021 (and as maintained in the action mailed 8/20/21).


Response to Arguments
Applicant's arguments in the remarks and Declaration under 37 CFR 1.132 filed on 2/18/2022 have been fully considered.
With regard to Laufer in view of McKeen:
Applicant argues (remarks pp 2-3) that the rejection is improper because Applicant’s unexpected results cannot be compared against the polycarbodiimides of Laufer.  Applicant does not appear to dispute the finding that Laufer discloses polyesters stabilized with the same polycarbodiimides as presently claimed, however, Applicant argues that Laufer is silent with regard to the formation of a film from the stabilized polyester. Applicant argues (p 3) that, because Laufer utilizes measurements of tensile strength rather than elongation at break to evaluate hydrolysis resistance, one would have understood that Laufer was directed to formation of molded bodies, not films. See also Declaration paragraph 6, wherein Applicant states that elongation at break is more relevant to flexible films, while tensile strength is for characterization of rigid molded bodies. 
Applicant does not provide any specific reasoning or evidence to support the assertion that one would consider the use of tensile strength to analyze polyester hydrolysis resistance to indicate that the polyester was only suited for production of rigid molded bodies.  Applicant’s argument is further inconsistent with the disclosure in US 2015/0090318 (also to Laufer, herein “Laufer-2”). Laufer-2 discloses a foil having a layer thickness of 25-300 micrometers prepared via melt extrusion of carbodiimide-stabilized polyester [0015-0021]. Laufer-2 evaluates hydrolysis resistance by measuring tensile strength of the same F3 standard test specimens produced on the same type of injection moulding machine as disclosed in Laufer (see Laufer [0072] and Laufer-2 [0048]). Therefore, considering that Applicant’s argument is contradicted by art (Laufer-2) which utilizes tensile strength to evaluate hydrolysis resistance of a polyester intended for use as a film, and further considering that Laufer specifically teaches utilizing the carbodiimides as stabilizers of polymers intended for applications other than rigid molded bodies (adhesives, casting resins, coatings) [0001], Applicant’s argument that one would only consider utilizing the carbodiimide-stabilized polyesters of Laufer for production of rigid molded bodies (not films) is not found persuasive. The examiner therefore maintains the position (see paragraph 17 of the final action mailed 8/20/2021) that the only difference between Laufer and the claimed invention is the recitation of a film form of the carbodiimide-stabilized polyester product (a recitation which has been met by secondary reference McKeen). 
With regard to Okada in view of Laufer:
Applicant argues (remarks pp 3-4, Declaration paragraph 8) that Okada teaches utilizing carbodiimides having a molecular weight of at least 2000. However, Applicant’s argument fails to consider Okada’s explicit teaching with regard to advantages of utilizing carbodiimides having a molecular weight below 2000 from a viewpoint of dispersibility [0022]. The fact that Okada contemplates embodiments wherein low molecular weight carbodiimides are preferred is further supported by the teaching in [0030]. Therefore, given Okada’s explicit teachings of embodiments wherein a low molecular weight carbodiimide is advantageous, Okada in no way is limited to, or requires, utilizing carbodiimides having a molecular weight above the claimed range, or above the range disclosed in secondary reference Laufer. See also paragraphs 13-16 of the 8/20/2021 for a similar discussion.
Applicant argues (remarks p 4) that CDI 4 (a urethane-capped low molecular weight carbodiimide according to the present claims) unexpectedly outperforms CDI 3 (a higher molecular weight isocyanate-capped carbodiimide representative of Okada) in terms of providing hydrolysis resistance (evaluated by measuring the change in elongation at break of a polyester film after X days in heated water) and reduced isocyanate emissions. Applicant argues that one would have expected a lower molecular weight material to have a lower thermal stability and therefore increased isocyanate emissions (Dec paragraph 13), and would have expected carbodiimides with lower molecular weights to provide less hydrolytic protection in polyester films (Declaration paragraph 11). 
In response to Applicant’s previous similar allegations of unexpected results, the examiner noted that secondary reference Laufer (relied on for the disclosure of the presently recited polycarbodiimides) explicitly recognizes that the polycarbodiimides having the presently claimed ethanol or cyclohexanol-end capped structure have high thermal stability [0004-6], are based on more favorable raw materials and are less expensive to manufacture [0079], and, compared to non-terminally functionalized polymeric carbodiimide, have excellent capacity for pelletization and high softening point despite their lower degree of polymerization [0082]. Therefore, Applicant’s results (i.e., that polycarbodiimides as disclosed in Laufer – i.e., CDI 4 - have better properties such as protection against hydrolysis and thermal stability than conventional polycarbodiimides – e.g., CDI 3 – despite having a lower molecular weight) are not unexpected, given Laufer’s recognition that terminally functionalized polycarbodiimides according to the presently recited formula have improved properties despite their lower degree of polymerization. 
Applicant argues (Declaration paragraph 14, remarks p 5) that one would not have interpreted the improvements disclosed by Laufer as predictive of specific characteristics key to polyester films, such as elongation at break and emissions behavior. However, Laufer explicitly shows that the disclosed carbodiimides provide protection against hydrolysis in a polyester test specimen by measuring a change in tensile strength after storage in heated water vapor for X days (Table 3). In light of Laufer’s disclosure with regard to hydrolysis resistance provided by the disclosed carbodiimide, one having ordinary skill in the art would have expected to observe protection against hydrolysis in a stabilized polyester disclosed by Laufer by measuring changes in alternative properties also shown to be affected by hydrolytic stability (including, e.g., by measuring changes in elongation at break of a polyester film after X days in heated water). Similarly, in light of Laufer’s disclosure that the disclosed carbodiimides have high thermal stability, one would have expected a polyester having a carbodiimide as disclosed by Laufer to exhibit improvements in properties (e.g., isocyanate emission) which are affected by the thermal stability of the carbodiimide, regardless of the form of the polyester article (e.g., film, molded body, etc…). Therefore, Applicant’s argument that one would not have considered the improvements disclosed by Laufer to apply to polyester in film form is not persuasive.
Additionally, as previously discussed (see action mailed 820/21, paragraphs 9-10), evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). Applicant has provided data showing desired results at a carbodiimide molecular weight of 1400 g/mol, but undesired results at 790 and 2180 g/mol. No data has been provided at the endpoints of the claimed range (1000 g/mol, 2000 g/mol), and therefore, it is not possible to determine whether the entire claimed range is associated with the desired and allegedly unexpected results. See especially MPEP 716.02(d)(II) with regard to demonstrating criticality of a claimed range. 
Additionally, while some of these details have not been specified in the instant examples, Applicant’s data in table 4 is limited to films of a polyester of, e.g., a particular type, a particular molecular weight, a particular thickness and prepared via particular film forming process, and having a carbodiimide of, e.g., a particular structure, molecular weight and concentration. In contrast, present claim 1 is not limited to any particular type or molecular weight of polyester, to any particular film thickness or film preparation method, or to the particular structure, molecular weight and concentration of carbodiimide utilized to prepare the inventive films in the instant examples. Therefore, if Applicant wishes to overcome the prior art by establishing unexpected results, Applicant must provide sufficient evidence to show that unexpected results would be obtained for all films encompassed by the present claims. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766